DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-14 as amended on February 13, 2020 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is drawn to the kit according to claim 7, wherein detecting is performed by immunocytochemistry, and in the immunocytochemistry, the antibody is configured to couple horseradish peroxidase to obtain the kit for detecting exfoliated cells in urine of the human bladder cancer.
Claim 14 is drawn to  the kit according to claim 13, wherein detecting is performed by immunocytochemistry, and in the immunocytochemistry, the antibody is configured to couple horseradish peroxidase to obtain the kit for detecting exfoliated cells in urine of the human bladder cancer.

Further, claims 8 and 14 recite the limitation “the kit for detecting exfoliated cells in urine of the human bladder cancer ".  There is insufficient antecedent basis for this limitation in the claim because the antecedent portion of the claim does not refer to a kit for detecting exfoliated cells in urine of the human bladder cancer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 4, 6, 10, 12 -14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The claims are drawn to the monoclonal antibody ABC71 and the hybridoma CGMCC No. 14312 which produces ABC71.
Claims 4, 6, 10, 12 -14 are rejected  as not enabled because the specification does not provide evidence that the claimed antibody and hybridoma are (1) known and readily available to the public; (2) reproducible from a written description (e.g. sequenced); or (3) deposited in accordance with 37 C.F.R. §§ 1.801-1.809.
The specification teaches a hybridoma cell strain obtained in the present invention was anti-human bladder cancer monoclonal hybridoma cell strain, which was deposited in China General Microbiological Culture Collection Center (CGMCC, China, Beijing) on 27 Jul. 2017, and the preservation number was CGMCC No. 14312.  See ¶ 0032 of the published application.  The specification does not state if the deposit was made under the Budapest Treaty. 
	It is unclear if the monoclonal antibody ABC71 and the hybridoma CGMCC No. 14312 which produces ABC71 are known and publicly available, or can be reproducibly isolated without undue experimentation.   Clearly, without access to the hybridoma cell lines producing monoclonal antibody ABC71, it would not be possible to practice the claimed invention. Therefore, suitable deposits for patent purposes are required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed hybridoma which produces the chemically and functionally distinct antibody claimed; and/or (2) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.  
is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves these specific matters to the discretion of each State.  Additionally, amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
In view of the above, it would require undue experimentation to reproduce the claimed the monoclonal antibody ABC71 and the hybridoma CGMCC No. 14312 which produces ABC71. Deposit of the hybridoma would satisfy the enablement requirements of 35 U.S.C. § 112, first paragraph if it follows the requirements of 37 C.F.R. §§ 1.801-1.809.

4.	Claim 3, 5, 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized 

Scope of the claimed genus
The claims are drawn broadly drawn to an antibody for the human bladder cancer marker AG-CD71 according to claim 1, wherein the antibody specifically recognizes the saccharide structure Fucal-4(GlcNAcbl-3)[6OSO3]GlcNAc as the epitope and a kit comprising the antibody.  Thus the claims are broadly drawn to any antibody that binds AG-CD71.
 
State of the Relevant Art
 As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the monoclonal antibody ABC71 specifically recognizes the saccharide structure Fucal-4(GlcNAcbl-3)[6OSO3]GlcNAc as the epitope. See Embodiment 3.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of the monoclonal antibody ABC71.  The specification does not actually produce any other antibodies that bind the saccharide structure Fucal-4(GlcNAcbl-3)[6OSO3]GlcNAc or make any other forms of the monoclonal antibody ABC71, such as a humanized form.   Antibodies produced by different methods, such as in different species or in phage, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described one species within the genus recited, the genus is very large and there is only one described species for the genus.  The described species therefore cannot be considered representative of the recited genus of antibodies claimed.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with 
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe any CDRs or VH and VL pair that confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claims that meet the highly general structural requirements of the claims would also be able to specifically bind the saccharide structure Fucal-4(GlcNAcbl-3)[6OSO3]GlcNAc. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that was described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural produce without significantly more. The claim(s) recite(s) an abnormal glycosylated transferrin receptor (AG-CD71) carrying a saccharide structure Fucal-4(GlcNAcbl-3)[6OSO3]GlcNAc as an epitope. This judicial exception is not integrated into a practical application because the recitation of a human bladder cancer marker is only suggestive of an intended use that does not change the structure of AG-CD71. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements only describe the structure of the naturally occurring AG-CD71.
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite AG-CD71 which naturally occurring glycosylated transferrin.  See Embodiment 3.  So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the additional limitation of a human bladder cancer marker is only suggestive of an intended use that does not change the structure of AG-CD71.  So the answer to Prong Two of Step 2A is no.

 With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.


The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

 	The additional limitations, SEQ ID NO: 1 and location of the glycosylation, relate to the natural structure of AG-CD71.  Thus the claimed AG-CD71 does not have a significanly different structure or function from the naturally occuring AG-CD71 glycosylated transferrin.  The absence of structural differences taken together with the lack of any functional difference between the claimed AG-CD71 and its natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 3, 5, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0164216 (Li et al. June 27, 2013), “Li”.
Li teaches a binding molecule directed against the AG-31 according to claim 1, wherein the binding molecule can specifically recognize or bind to the carbohydrate structure [3OSO3]Gal1-4(Fuc 1-3)[6OSO3]GlcNAc as the antigenic epitope; the binding molecule is a polyclonal antibody or monoclonal antibody. See claim 3
Li teaches a kit for detecting bladder cancer, comprising the binding molecule according to claim 3 or AG-31; and optionally another reagent for detecting bladder cancer, wherein the binding molecule is optionally conjugated with a substance selected from the group consisting of a biological marker, an antitumor drug, a toxin, and a radioactive agent. See claim 7.
Li teaches the kit according to claim 7, wherein the detection is carried out by an enzyme linked immunosorbent assay and wherein the sample to be tested is urine or bladder tissue. See claims 8 and 9.
Given that the claimed AG-CD71 biomarker comprises fucose and GlcNAc-6-sulfate, the Li antibodies that specifically recognize or bind to the carbohydrate structure [3OSO3]Gal1-4(Fuc 1-3)[6OSO3]GlcNAc would bind to AG-CD71 on abnormal glycosylated transferrin.
It is noted that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody of the prior art does not possess the same In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
It is noted that the recitation of “for detecting or treating human bladder cancer” in claim 7, “wherein detecting is performed by immunocytochemistry, and in the immunocytochemistry, the antibody is configured to couple horseradish peroxidase to obtain the kit for detecting exfoliated cells in urine of the human bladder cancer” in claim 8, and “ wherein a detection sample of the kit is human urine containing exfoliated cells of the human bladder cancer” are merely suggestive of intended uses that do  not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and thus is not given weight for comparison of the claims with the prior art. 

7.	Claim(s) 3, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,933,142 (Bistrup et al. Aug. 23, 2005), “Bistrup”.
Bistrup teaches the MECA-79 antibody recognizes GlcNAc-6-sulfate as its epitope. See column 39-line65 to column 40-line 10.
Bistrup teaches the MECA-79 that in high endothelial cells GlcNAc-6 sulfotransferase (HEC-GLCNAC6ST) null mice the MECA-79 staining was dramatically reduced in lymph node high endothelial venules (HEV). See column 40-lines10-20.
Given that the claimed AG-CD71 biomarker comprises GlcNAc-6-sulfate, the MECA-79 antibody would bind to AG-CD71 on abnormal glycosylated transferrin.
In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
It is noted that the recitation of “where the antibody is applied for preparing a diagnostic reagent of bladder cancer” in claim 5 is merely suggestive of an intended use that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and thus is not given weight for comparison of the claims with the prior art. 

8.	Claim(s) 3, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0196874 (Kannagi et al. Aug. 23, 2007), “Kannagi” evidenced by US 6,933,142 (Bistrup et al. Aug. 23, 2005), “Bistrup”. 
	Kannagi teaches detecting colorectal cancers and adenomas by assaying a definite range of GlcNAc-6-sulfated sugar residues with the MECA-79 antibody which reacts with GlcNAc-6-sulfated sugar. See Abstract, ¶¶ 0015, 0018, 0019, 0023, Examples 1 and 3 and Figures 1-7. 
Given that the claimed AG-CD71 biomarker comprises GlcNAc-6-sulfate and Bistrup teaches, as set forth above, that MECA-79 binds GlcNAc-6-sulfate, the MECA-79 antibody of Kannagi would bind to AG-CD71 on abnormal glycosylated transferrin.
It is noted that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody of the prior art does not possess the same In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
It is noted that the recitation of “where the antibody is applied for preparing a diagnostic reagent of bladder cancer” in claim 5 is merely suggestive of an intended use that does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and thus is not given weight for comparison of the claims with the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0196874 (Kannagi et al. Aug. 23, 2007), “Kannagi” evidenced by US 6,933,142 (Bistrup et al. Aug. 23, 2005), “Bistrup”  as applied to claims 3, 5 and 11  above, and further in view of U.S. Patent No. 4,208,479 (Zuk et al. 1980), “Zuk”.
Kannagi teaches as set forth above. 
Kannagi additionally teaches colorectal cancer tissues derived from patients (31 cases) were stained with immunohistological staining using MECA-79 antibody. For immunohistological staining, frozen sections with were used, MECA-79 antibody was used as the first antibody, and a reagent kit (Vectastain) of Vecta Co. containing anti-rat IgM antibody was used as the second antibody according to the protocol of the company. See ¶ 0044.
Kannagi does not teach kit comprising the MECA-79 antibody. 
Zuk teaches that in performing assays, it is convenient to combine the necessary reagents together in a kit, which enhances assay accuracy. See column 22, lines 20-68 in particular. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Kannagi and Zuk to package the MECA-79 in the form of a kit for immunocytochemistry because Kannagi teaches detecting colorectal cancers and adenomas with the MECA-79 antibody using immunocytochemistry and for convenience, improvement in accuracy, and/or for the purpose of commercial sale.  In light of the teachings of Zuk as well as the well-known advantages of providing reagents in kit form for commercial sale, one would be motivated to combine together the MECA-79 antibody in a kit with additional reagents for immunocytochemistry for convenience, improvement in accuracy, and/or for the purpose of commercial sale.

Conclusion
10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PETER J REDDIG/Primary Examiner, Art Unit 1642